DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 05 August 2021. As directed by the amendment claims 1-15 have been amended. Claims 1-15 are presently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 05 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application number 16/419,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1, 2, 8 and 15 are objected to because of the following informalities: 
In claim 1 “a mechanical interface connector to an artificial vagina” appears to be an incomplete sentence, lacking a connection between the elements “mechanical interface connector” and “to an artificial vagina”. As discussed in the interview with Mr. Mrose on 08/18/2021 the limitation “an inlet element comprising a mechanical interface connector to an artificial vagina and delimiting an inlet opening in the collection device” should be amended to recite --an inlet element 
In claim 1, lines 7-8 “as one piece with the inlet element from a same material as the inlet element” should read --as one piece and from a same material as the inlet element”;
In claim 1, line 12 “said proximal zone” should read --said proximal end zone--;
In claim 1, line 14 “said bag” should be amended to recite --said collection bag-- in order to maintain clarity and consistency;
In claim 2, lines 3 and 4 “said bag” should be amended to recite --said collection bag-- in order to maintain clarity and consistency;
In claim 8, lines 4 and 5 “said bag” should be amended to recite --said collection bag-- in order to maintain clarity and consistency;
In claim 15 “a mechanical interface connector to an artificial vagina” appears to be an incomplete sentence, lacking a connection between the elements “mechanical interface connector” and “to an artificial vagina”. As discussed in the interview with Mr. Mrose on 08/18/2021 the limitation “an inlet element comprising a mechanical interface connector to an artificial vagina and delimiting an inlet opening in the collection device” should be amended to recite --an inlet element comprising a mechanical interface connector and delimiting an inlet opening in the collection device, wherein said mechanical interface connector connects to an artificial vagina--;
In claim 15, line 7 “an inlet chamber; and” should read --an inlet chamber;--;
In claim 15, line 9 “said proximal zone” should read --said proximal end zone--;
In claim 15, line 10 “said bag” should be amended to recite --said collection bag-- in order to maintain clarity and consistency;
Claim 15 the following limitation should be amended to recite:
--a collection bag extending between a closed distal end zone and a proximal end zone, said proximal end zone having an opening which is fixed to said inlet element; said collection bag and said second facie of said filter delimiting a collection chamber; and 
a protection bag which covers said collection bag and is fixed to said inlet element; 
wherein semen entering the collection device via the inlet opening passes through the filter and is collected in the collection chamber.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase "said tubular portion has a ribbed outer face” renders the claim indefinite because in combination with the limitations in claim 1, wherein the filter has a first and second face, it is unclear whether the ribbed outer face is the same of one of the first or second faces recited in claim 1 or a separate and distinct face. It appears the ribbed outer face is the same as at least a portion of the second face. As discussed in the interview with Mr. Mrose on 08/18/2021 it appears the rejection can be overcome by amending the claim to recite --characterized in that said second face of said tubular portion is a ribbed outer face--.
Claim 5 recites the limitation "the axial orientation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As discussed in the interview with Mr. Mrose on 08/18/2021 it appears the rejection can be overcome by amending the claim to recite --said ribbed outer face has straight ribs longitudinally oriented along the tubular portion--.
Regarding claim 8, the phrase "turned towards" in the limitation “a first end turned towards said proximal end zone of said bag and a second end turned towards said closed distal end zone” of lines 3-5 renders the claim indefinite because the phrase appears to imply a function step rather than a positional relationship of faces of the filter with regards to the inlet opening and closed distal end zone of the bag, therefore, it is unclear what the phrase “turned towards” is intended to mean.
Claims 3, 6, and 9-13 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yvoz (US 2009/0137974 A1) in view of Fu et al. (US 2011/0303095 A1) (Fu).
	Referring to claim 1: Yvoz teaches a collection device (see figure 1, #1) for collection of animal semen (see abstract), comprising: an inlet element (see figures 1-3, #20) formed of plastic (see paragraph [0034]) and comprising a mechanical interface connector (see figures 1-3, #23) to an artificial vagina (see figure 1, V) and delimiting an inlet opening (see figure 2, #21) in the collection device; a filter (see figures 1 and 3, #3) formed by a perforated wall (see paragraph [0035]; wherein the filter is formed of non-woven filtration fabric) formed of including at least polypropylene and polyethylene (see paragraph [0035]) and comprising a first face and a second face, said perforated wall being formed as one piece with the inlet element (see paragraph [0036]; wherein the filter is formed as one piece with the inlet element by gluing and/or joining the filter to the inlet element), said first face delimiting with the inlet element an inlet chamber (see figures 1 and 3; paragraphs [0035]-[0037]); and a collection bag (see figure 1, #4) extending between a closed distal end zone (see figure 1, #41; paragraph [0039]) and a proximal end zone (see figure 1, #40), said proximal zone having an opening which is fixed to said inlet element (see figure 1; paragraph [0039]); said bag and said second face of said filter delimiting a collection chamber (see figure 1; paragraphs [0039] and [0042]); wherein semen entering the collection device via the inlet opening passes through the filter and is collected in the collection chamber (see paragraphs [0047]-[0049]). 
Yvoz is silent to the perforated wall being specifically formed from a same material as the inlet element. Fu teaches a single use filter design (see figures 2-3 and 7A-C) comprising an inlet element (see figure 2, #126); and a frame (see figures 2-3 and 7A-C, #128/715) for providing structure, stability and integrity to a perforated sidewall (see figures 7A-B, #700/705; paragraphs [0039]-[0041]), wherein said perforated wall has a tubular portion (see figures 7A-C, #700) extending axially between a first end (see figure 2, #118) turned towards said inlet element and a second end (see figure 2, #120); and a bottom portion (see figures 7A-C, #705) extending transversally to said tubular portion and closing the later at is second end (see figures 2-3 and 7A-C; paragraphs [0039]-[0041]); wherein said perforated wall is formed as one piece and from a same material as the inlet element (see paragraphs [0038]-[0041]; wherein the perforated sidewall is formed as one piece with the frame by insert-injection molding of the frame around the perforated wall, and wherein the perforated sidewall and the frame are made of the same material which includes at least polystyrene, polyethylene, polypropylene, polylactic acid (PLA), poly hydroxybutaric acid (PHA)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make a simple modification to the material of frame and filter of Yvoz to the same material for both the frame and the filter like taught by Fu, to simplify manufacturing of the device by reducing the number of materials needed to construct the device. 
Referring to claim 2: Yvoz further teaches said filter including a frame (see figures 2-3, #22a-c) for maintaining the shape of the perforated wall (see paragraphs [0036]-[0038]), wherein the perforated wall has a tubular portion turned towards said proximal end zone of said bag (see figures 2-3; paragraph [0036]; wherein it is clear that the perforated wall, #3, forms a circular tubular portion at connection location with the inlet element, #20) and extends axially towards a second end (see figures 2-3, #22a) turned towards said closed distal end zone of said bag (see figure 3). Yvoz does not specifically teach the second end for the perforated wall being tubular and having a bottom portion extending transversally to said tubular portion and closing the latter at its second end.
	Fu teaches a single use filter design (see figures 2-3 and 7A-C) comprising an inlet element (see figure 2, #126); and a frame (see figures 2-3 and 7A-C, #128/715) for providing structure, stability and integrity to a perforated sidewall (see figures 7A-B, #700/705; paragraphs [0039]-[0041]), wherein said perforated wall has a tubular portion (see figures 7A-C, #700) extending axially between a first end (see figure 2, #118) turned towards said inlet element and a second end (see figure 2, #120); and a bottom portion (see figures 7A-C, #705) extending transversally to said tubular portion and closing the later at is second end (see figures 2-3 and 7A-C; paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make a simple modification to the shape of the cone shape frame and filter of Yvoz to a tubular shape frame and filter with transverse bottom portion like taught by Fu, to yield predictable results in maintaining the shape of the filter while allowing filtration of semen for collection. 
Referring to claim 3: Fu further teaches said tubular portion has a circular cross-section (see figures 7A-C).
	Referring to claim 4: Fu further teaches said tubular portion has a ribbed outer face (see figures 3 and 7A-C; wherein the frame, #128, forms a fibbed outer face on the tubular portion).
Referring to claim 5: Fu further teaches said ribbed outer face has straight ribs orientated longitudinally like the axial orientation of the tubular portion (see figures 3 and 7A-C).
	Referring to claim 6: Fu further teaches said ribs are distributed around the tubular portion according to a predetermined angular pitch (see figure 3; wherein it appears the predetermined angular pitch is approximately 90 degrees).
Referring to claim 14: Yvoz is silent to said inlet element and said perforated wall form part of a piece of injection-moulded thermoplastic material. Fu teaches a single use filter design (see figures 2-3 and 7A-C) comprising an inlet element (see figure 2, #126); and a frame (see figures 2-3 and 7A-C, #128/715) for providing structure, stability and integrity to a perforated sidewall (see figures 7A-B, #700/705; paragraphs [0039]-[0041]), wherein said perforated wall is secured to the frame in insert-injection molding of thermoplastic material (see paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the one piece inlet element, frame and filter of Yvoz by injection molding of thermoplastic material like taught by Fu, to yield predictable results in producing device capable of maintaining the shape of the filter while allowing filtration of semen for collection. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yvoz in view of Fu, as applied to claim 1 above, in view of O’Donnell et al. (US 2006/0087053 A1) (O’Donnell).
	Referring to claim 7: Yvoz further teaches said perforated wall is perforated by a plurality of orifices having a predetermined minimum diameter and arranged to a predetermined pattern providing a surface density of orifices (see paragraph [0035]; wherein the filter is formed of non-woven filtration fabric). Yvoz, as modified by Fu, is silent to the predetermined minimum diameter comprised between 0.5 mm and 1.5 mm; and said predetermined pattern providing a surface density of orifices comprised between 3 and 16 orifices per cm2. 
	O’Donnell teaches a perforated non-woven fabric (see figures 2-3, #1) perforated by a plurality of orifices (see figures 2-3, #6; paragraphs [0058]-[0060]) having a predetermined minimum diameter comprised between 0.5 mm and 1.5 mm (see paragraphs [0073]-[0075]; wherein the tooth length of the perforation forming teeth, #110, has a diameter of about 1.25 mm  and can range between about 0.254 mm to about 12.7 mm), said orifices being distributed over said perforated fabric being arranged according to a predetermined pattern providing a surface density of orifices comprised between 3 and 16 orifices per cm2 (see paragraph [0060]; wherein the area density of orifices, #6, can be varied from 1 to as high as 60 orifices per square centimeter, including at least 10 orifices per square centimeter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nonwoven material of Yvoz, as modified by Fu, with the claimed diameter and surface density of orifices like taught by O’Donnell in order to yield predictable results in allowing filtration of semen for collection.

Response to Arguments
Applicant's arguments filed 05 August 2021 have been fully considered but they are not persuasive. Applicant argues that all informalities and claim rejections under 35 U.S.C. §112(b) have been remedied by adopting the amendments suggest by the examiner in the office action dated 05 May 2021, the examiner respectfully disagrees. As stated in the office action dated 05 May 2021, due to the indefinite nature of the phrasing of claims 2, 4, 5 and 8 amendments had not been suggested to overcome the corresponding rejections under 35 U.S.C. §112(b). As best as could be ascertained by the examiner and in an effort to promote compact prosecution the examiner attempted to suggest possible phrasing in an interview with applicant’s representative on 18 August 2021, however, no agreement was reached. The proposed amendments have been presented above in the current rejection.
In response to applicant’s argument that Yvoz does not teach or suggest the perforated wall and the inlet element being formed as one piece, the examiner respectfully disagrees. Yvoz specifically teaches the perforated wall and inlet element being glued and/or joined together to make a single element, therefore, the inlet element and the perforated wall are “formed” as one piece.
Applicant’s arguments concerning the amendments, see pages 9-10, filed 05 August 2021, with respect to the rejection(s) of claim(s) 1-6 and 14 under 35 U.S.C. §102(a)(1), specifically regarding the argument that Yvoz does not teach the perforated wall and inlet element being formed from the same material, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, as outlined above Yvoz does teach the inlet element being made of a plastic material and the perforated wall being constructed of material including polypropylene or polyethylene, upon further consideration, a new ground(s) of rejection is made in view of Fu which teaches the material of the inlet element and the perforated wall being the same material.

Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the informalities set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791